UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: October 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF For the transition period from to Commission file number 000-53047 SUNRISE GLOBAL INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 20-8767728 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2530 S. Birch Street Santa Ana, California (Address of principal executive offices) (Zip code) (714) 545-7777 (Registrant’s Telephone Number, Including Area Code) Former fiscal year April 30; New fiscal year 12/31 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has beensubject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Class - Common Stock, 42,557,830 shares outstanding as of December 16, 2013. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Balance Sheets as ofOctober 31, 2013 and April 30, 2013 (unaudited) 2 Statements of Expenses for the three and six months ended October 31, 2013 and 2012, and from inception to October 31, 2013 (unaudited) 3 Statements of Cash Flows for the six months ended October 31, 2013 and 2012, and from inception to October 31,2013 (unaudited) 4 Notes to Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis Or Plan of Operation 6 Item 3. Controls and Procedures 8 PART II - OTHER INFORMATION 10 Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities. 10 Item 4. Submission of Matters to a Vote of Security Holders. 10 Item 5. Other Information. 10 Item 6. Exhibits 11 Signatures 12 PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) The accompanying unaudited financial statements of Sunrise Global Inc. (“Sunrise” or the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission ("Commission"). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary in order to make the financial statements not misleading and for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, for the fiscal year ended April 30, 2013, previously filed with the Commission, which are included in the Company's annual report filed on Form 10-K. 1 SUNRISE GLOBAL INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) October 31, April 30, ASSETS: Current assets: Cash $
